COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00205-CR
                            NO. 02-13-00206-CR
                            NO. 02-13-00207-CR


DONNA LASHEA RIDGEWAY                                           APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NO. 1251835D, 1294954D, 1294955D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Donna Lashea Ridgeway filed a pro se motion asking the court

to dismiss her appeals after her appointed counsel filed an Anders brief and

motion to withdraw as counsel in each appeal. Construing these documents

together, we conclude that rule of appellate procedure 42.2(a)’s requirements


     1
      See Tex. R. App. P. 47.4.
have been met, and we dismiss the appeals.         See Tex. R. App. P. 42.2(a),

43.2(f). Counsel’s motions to withdraw are denied as moot. See Garcia v. State,

No. 02-09-00224-CR, 2010 WL 1854142, at *1 (Tex. App.—Fort Worth May 6,

2010, no pet.) (mem. op., not designated for publication).



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                        2